Name: Regulation (EEC) No 2268/72 of the Commission of 26 October 1972 amending Commission Regulation Nos 785/67/EEC and 282/67/EEC as regards the price to be paid in respect of oils and fats offered for intervention
 Type: Regulation
 Subject Matter: prices;  processed agricultural produce;  trade policy
 Date Published: nan

 Official Journal of the European Communities 21 27.10.72 Official Journal of the European Communities No L 244/23 REGULATION (EEC) No 2268/72 OF THE COMMISSION of 26 October 1972 amending Commision Regulation Nos 785/67/EEC and 282/67/EEC as regards the price to be paid in respect of oils and fats offered for intervention Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats ; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organization of the market in oils and fats , as last amended by Regulation (EEC) No 1547/72 ,2 and in particular Articles 11 (5 ) and 26 (3 ) thereof; Whereas Commission Regulation No 785/67/EEC of 30 October 1967 on the buying-in of olive oil by intervention agencies,3 as last amended by Regulation (EEC) No 2501/71 ,4 and Commission Regulation No 282/67/EEC of 1 L July 1967 on detailed rules for intervention for oil seeds,5 as last amended by Regulation (EEC) No 1594/72,6 laid down the conditions of payment for olive oil and oil seeds offered for intervention ; whereas it is necessary to specify the price to be paid in cases where the olive oil or oil seeds are already in the warehouse where they are to be taken ov;r by the intervention agency ; The following subparagraph shall be added to Article 3 (3 ) of Regulation No 785/67/EEC and to Article 7 of Regulation No 282/67/EEC : 'This price may be increased by the costs of delivery to the warehouse only if the seller delivers to the warehouse after the offer has been accepted by the intervention agency.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 October 1972 . For the Commission The President S. L. MANSHOLT 1 OJ No 172, 30.9.1966, p. 3025/66. 2 OJ No L 165, 21.7.1972 , p . 1 . 3 OJ No 264, 31.10.1967, p. 11 . 4 OJ No L 258, 22.11.1971 , p. 7. 5 OJ No 151 , 13.7.1967, p. 1 . 6 OJ No L 169, 27.7.1972 , p. 18 .